  Case: 1:19-cr-00081-SJD Doc #: 13 Filed: 07/18/19 Page: 1 of 1 PAGEID #: 63



                                                                                 Cl.\:" ..
                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO                         1119 .JUL 18 f"';; I: 59
                                 WESTERN DIVISION

UNITED STATES OF AMERICA
                                                  CASE NO. 1:19-CR-081
           Plaintiff,
      vs.
ANTHONY RATTINI (1),
JAMES BARCLAY (2),                                MOTION TO UNSEAL CASE
DEVONNA MILLER-
WEST (3),
SAMUEL R. BALLENGEE
(4), and MIAMI-LUKEN,
INC. (5),
            Defendants.


       Now comes the United States of America, by and through the undersigned Assistant

United States Attorney, and respectfully requests that the above-entitled case be unsealed.


                                                     Respectfully submitted,

                                                     BENJAMIN C. GLASSMAN
                                                     United States Attorney

                                                     s/Timothy D. Oakley
                                                     TIMOTHY D. OAKLEY (0039965)
                                                     Assistant United States Attorney
                                                     221 East Fourth Street, Suite 400
                                                     Cincinnati, Ohio 45202
                                                     (513) 684-3711
                                                     Tim.Oakley@usdoj.gov



       Upon the Motion of the United States and for good cause shown, it is hereby ORDERED

this case be unsealed.




 1]18 ~ 11
    DAE                        ONORABLE STEPHANIE K. BOWMAN
                              UNITED STATES DISTRICT MAGISTRATE JUDGE
